DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-15) in the reply filed on 09/20/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US-20180145838-A1 (hereinafter “Wang ‘838”) in view of KWONG et al., US-20170017808-A1 (hereinafter “KWONG ‘808”).
Per claim 1 (independent):
A system, comprising: a user device (FIG. 2, [0036], The overall system again has a transmit-side device 202 (user device) with a PUF 204 and a receive-side device 206 with a logical copy 208 of the PUF.), including: … a first processor configured to: generate a data stream by accessing a physically unclonable function (FIG. 2, [0037], the transmit-side device 202 (first processor) applies either the initial (predetermined) challenge value 210 to the PUF 204 (physically unclonable function) or the latest segment of the message so as to generate a series of changing responses 212 (data stream).), encrypt a message using the data stream to create an encrypted data stream, and encode a transmission including the encrypted data stream ([0037], The latest value of the key will depend on the particular challenge/segment value (using the data stream) and the unique characteristics of the PUF 204. The latest key 216 and a corresponding segment of the message are then applied to an encryption engine 220 to obtain an encrypted message segment 222);
a server computer, including: a memory storing a look-up table including a plurality of data values, each data value being associated with a location value (FIG. 2, [0030], the logical copy of the PUF may be a lookup table (LUT) (look-up table) or the like that maps all permissible challenges (location value) to corresponding responses for the particular PUF; FIG. 2, a receive-side device 206 (server computer).);
a second processor configured to: receive the transmission from the user device, retrieve a data value from the look-up table ([0038], The message segments 222 are transmitted … to the receive-side device 206 (second processor) … applies the latest segment of the message to the PUF copy (look-up table) to generate a series of changing responses 212 (data value), which are applied to a key generator 228 to generate a series of keys 216.); decode the encrypted data stream using the data value ([0038], The latest key 216 and a corresponding segment of the message to be decrypted are then applied to a decryption engine 230 to obtain a decrypted message segment 218 of the final (plaintext) decrypted message).
 discloses: an array of physically unclonable functions; generate a data stream by accessing a physically unclonable function at a first location in the array of physically unclonable functions (FIG. 4, [0056], generating a PUF (physically unclonable function) for an example SRAM chip 102 … challenges C0 … Cn-1 402 (first location) … responses R0 … Rn-1 404 (data stream) … example keys Ki 408; [0057], The instructions specify PUF parameters for determining read access times of bit cells of the SRAM array 204 (array of physically unclonable functions).); encode a transmission including … the first location; wherein the location value associated with the data value is equal to the first location (FIG. 15, [0119], the memory controller 202 receives a challenge (transmission including the first location) … The challenge (first location) may contain any number (data value) of bit cells whose read access times should be measured and/or compared).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang ‘838 with the generation of a PUF based on the responses to challenges specifying read access times of bits cells of a SRAM array as taught by KWONG ‘808 because it would generate a strong PUF using challenge types that are more robust than conventional techniques and, thus, are much more difficult for an attacker to replicate [0025].

Per claim 2 (dependent on claim 1):
Wang ‘838 in view of KWONG ‘808 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Wang ‘838 does not disclose but KWONG ‘808 discloses: The system of claim 1, wherein the first processor is configured to generate the data stream by accessing a sequence of physically unclonable functions in the array of physically unclonable functions, and a first physically unclonable function in the sequence of physically unclonable functions is at the first location in the array (FIG. 2, physically unclonable function) for an example SRAM chip 102 … challenges C0 … Cn-1 402 (first location) … responses R0 … Rn-1 404 (data stream) … example keys Ki 408; [0057], The instructions specify PUF parameters for determining read access times of bit cells of the SRAM array 204 (array of physically unclonable functions; see FIG. 2).).

Per claim 3 (dependent on claim 1):
Wang ‘838 in view of KWONG ‘808 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Wang ‘838 does not disclose but KWONG ‘808 discloses: The system of claim 1, wherein the array of physically unclonable functions include at least one of static random access memory, dynamic random access memory, resistive random access memory, electrically erasable programmable read-only memory, one-time programmable memory, an array of ring oscillators, gate delays oscillators, optical physically unclonable functions, and microelectromechanical system physically unclonable functions (FIG. 2, [0045], an example SRAM array 204. The example SRAM chip 102 includes example bit cells 206, 208, 210, 212, 214 (physically unclonable functions).).

Per claim 4 (dependent on claim 1):
Wang ‘838 in view of KWONG ‘808 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Wang ‘838 discloses: The system of claim 1, wherein the user device includes at least one of a smart card, a secure microcontroller, a communications base station, a vehicle, and a satellite (FIG. 12, [0073], “Examples of processing circuits 1204 that might be configured to implement processing features described herein include microprocessing circuits, microcontrollers”).

Per claim 5 (dependent on claim 1):
Wang ‘838 in view of KWONG ‘808 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Wang ‘838 does not disclose but KWONG ‘808 discloses: The system of claim 1, wherein the first processor is configured to generate the data stream by accessing a sequence of physically unclonable functions in the array of physically unclonable functions along an angle in the array, wherein a first physically unclonable function in the sequence of physically unclonable functions is at the first location (FIG. 4, FIG. 16, [0056], “generating a PUF for an example SRAM chip 102 … challenges C0 … Cn-1 402 … responses R0 … Rn-1 404 … example keys Ki 408”; [0057], “specify PUF parameters for determining read access times of bit cells of the SRAM array 204”; [0129], “the PUF parameters for a challenge may consist of a comparison of a bit cell at the fifth row and sixth column and a bit cell at the first row and the seventh column” where the responses R 404 (data stream; PUF data) to the challenges 402 is generated for creating the keys K in the SRAM chip 102 comprising bit cells. Moreover, the PUF parameters for a challenge contains a position of a bit cell based on the row and column information (angle).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang ‘838 with the generation of PUF data based on read access times of bit cells of SRAM array by including bit cells positions in the challenges as taught by KWONG ‘808 because it would generate a strong PUF using challenge types that are more robust than conventional techniques and, thus, are much more difficult for an attacker to replicate [0025][0130].

Per claim 6 (dependent on 5):
Wang ‘838 in view of KWONG ‘808 discloses the elements detailed in the rejection of claim 5 above, incorporated herein by reference.
The system of claim 5, wherein the first processor is configured to include an identification of the angle in the transmission (FIG. 2, FIG. 15, [0119], the memory controller 202 receives a challenge (an identification of the angle transmitted) … The challenge may contain any number of bit cells whose read access times should be measured and/or compared; [0129], the PUF parameters for a challenge may consist of a comparison of a bit cell at the fifth row and sixth column (angle) and a bit cell at the first row and the seventh column (angle).)

Per claim 7 (dependent on 1):
Wang ‘838 in view of KWONG ‘808 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Wang ‘838 does not disclose but KWONG ‘808 discloses: The system of claim 1, wherein the data stream includes ternary data and the transmission encodes locations of values in the data stream having a third state in a set of ternary states (FIG. 16, [0129], aggregates the data to create PUF data (data stream). The PUF data may include the initial pattern value of all bit cells … which bit cell (location of values) is fastest/ slowest, an order of the read access times (e.g., if more than 2 bit cells are being compared); The read access times of the bit cells have potentially many possible values (more than two states); [0130], At block 1616, the example transmitter 712 transmits the PUF data and/or the unique key to the example PUF generator 104).

Per claim 9 (independent):
Wang ‘838 discloses: A device, comprising: … a processor configured to: encrypt a message using the data stream to create an encrypted data stream, transmit, via a communication network, the encrypted data stream (FIG. 2, [0037], the transmit-side device 202 (device) applies either the initial (predetermined) challenge value 210 to the PUF 204 (physically unclonable function) or the latest data stream). The latest key 216 and a corresponding segment of the message are then applied to an encryption engine 220 to obtain an encrypted message segment 222; [0038], The message segments 222 are transmitted … to the receive-side device 206.).
Wang ‘838 does not disclose but KWONG ‘808 discloses: an array of physically unclonable functions; generate a data stream by accessing a physically unclonable function at a first coordinate in the array of physically unclonable functions (FIG. 4, [0056], generating a PUF (physically unclonable function) for an example SRAM chip 102 … challenges C0 … Cn-1 402 (first location) … responses R0 … Rn-1 404 (data stream) … example keys Ki 408; [0057], The instructions specify PUF parameters for determining read access times of bit cells of the SRAM array 204 (array of physically unclonable functions).); transmit … an identification of the first coordinate to a remote computer system (FIG. 2, FIG. 15, [0119], the memory controller 202 (remote computer system) receives a challenge (identification of the first coordinate); [0129], the PUF parameters for a challenge may consist of a comparison of a bit cell at the fifth row and sixth column (coordinate) and a bit cell at the first row and the seventh column (coordinate).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang ‘838 with the generation of a PUF based on the responses to challenges specifying read access times of bits cells of a SRAM array as taught by KWONG ‘808 because it would generate a strong PUF using challenge types that are more robust than conventional techniques and, thus, are much more difficult for an attacker to replicate [0025].

Per claim 10 (dependent on 9):
Wang ‘838 in view of KWONG ‘808 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.


Per claim 11 (dependent on 9):
Wang ‘838 in view of KWONG ‘808 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 3 and the claim(s) is/are rejected for the reasons detailed with respect to claim 3.

Per claim 12 (dependent on 9):
Wang ‘838 in view of KWONG ‘808 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 4 and the claim(s) is/are rejected for the reasons detailed with respect to claim 4.

Per claim 13 (dependent on 9):
Wang ‘838 in view of KWONG ‘808 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 5 and the claim(s) is/are rejected for the reasons detailed with respect to claim 5.

Per claim 14 (dependent on 9):
Wang ‘838 in view of KWONG ‘808 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
.

Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘838 in view of KWONG ‘808 as applied to claim 7 and 14 above, and further in view of KOMANO et al., US-20130156183-A1 (hereinafter “KOMANO ‘183”).
Per claim 8 (dependent on 7):
Wang ‘838 in view of KWONG ‘808 discloses the elements detailed in the rejection of claim 7 above, incorporated herein by reference.
Wang ‘838 does not disclose but KWONG ‘808 discloses: The system of claim 7, wherein the first processor is configured to encode into the transmission … the locations of values in the data stream having the third state in the set of ternary states (FIG. 16, [0129], aggregates the data to create PUF data (data stream). The PUF data may include the initial pattern value of all bit cells … which bit cell (locations of values) is fastest/ slowest, an order of the read access times (e.g., if more than 2 bit cells are being compared); The read access times of the bit cells have potentially many possible values (more than two states); [0130], At block 1616, the example transmitter 712 transmits the PUF data and/or the unique key to the example PUF generator 104).
Wang ‘838 in view of KWONG ‘808 does not disclose but KOMANO ‘183 discloses: a hash of the locations of values in the data stream ([0028], the PUF input generating unit 103 can input either the initial value I_{0, 1} or the index data I_{r, j} (locations of values) to a hash function and generate the PUF input data (data stream).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang ‘838 in view of KWONG ‘808 with the application 

Per claim 15 (dependent on 14):
Wang ‘838 in view of KWONG ‘808 discloses the elements detailed in the rejection of claim 14 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 8 and the claim(s) is/are rejected for the reasons detailed with respect to claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Teuwen et al.: Discloses generating and transmitting an encrypted message including an additional response triggered by a challenge. See FIG. 3, [0034]-[0036].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494